Case 1:18-cv-05680-LDH-SJB Document 57 Filed 02/06/20 Page 1 of 1 PageID #: 492

 KAPLAN HECKER & FINK LLP                                                            350 Fifth Avenue
                                                                                            Suite 7110
                                                                                  NewYork,NY 10118
 Direct Dial: 212-763-0884                                                            (212) 763-0883
 Direct Email: rkaplan@kaplanhecker.com                                         www.kaplanhecker.com

                                                                                   February 6, 2020
 ByCM/ECF

 The Chambers of the Honorable Judge LaShann DeArcy Hall
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re: Elliott v. Donegan, et al., No. 1:18-civ-05680-LDH-SJB

 Dear Judge DeArcy Hall,

         On behalf of Defendant Moira Donegan, we write to provide the Court with notice of
 additional sources of media coverage on Plaintiff Stephen Elliott published prior to the filing of
 this case that are relevant to the issue to be discussed tomorrow at oral argument, namely "the
 single issue of whether Plaintiff was or was not a limited-purpose public figure."

         •     Ellen Warren, Stories of a Troubled Man, Chicago Tribune, Mar. 18. 2005,
 https://www.chicagotribune.com/nation-world/chi-050427elliott-story.html (attached as Exhibit
 A)

         •     Donna Minkowitz, The Softer Side of SIM, Salon, Nov. 29, 2006,
 https://www.sa1on.com/2006/l l/29/elliott 6/ (attached as Exhibit B)

         •       Mirka Hodurova, Moods, Masochism, and Murder: A Conversation, The Cult,
 Jul. 15, 2009, https://chuckpalahniuk.net/ interviews/stephen-elliott (attached as Exhibit C)

           •     Gina Frangello, The Most Together Fucked-Up Guy in the Universe: A
 Conversation with Stephen Elliott, The Nervous Breakdown, Aug. 27, 2010
 http ://thenervousbreakdo wn.com/ gfrangel lo/201 0/08/the-most-to gether-fucked-up-guy-in-t he-
 un iverse-a-conversation-with-stephen-ell iott/ (attached as Exhibit D)

       We expect to discuss the above articles, along with those listed in the Appendix to our
 Reply Memorandum in support of our Motion to Dismiss (see ECF 45 at 12-21 ), at oral
 argument tomorrow.



                                                       oberta A. Kaplan, Esq.
                                                      Kaplan Hecker & Fink LLP

                                                      Counsel for Defendant Moira Donegan
